Citation Nr: 0920195	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-11 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
arteriosclerotic heart disease.  

The appellant requested a videoconference hearing before the 
Board in his March 2006 Substantive Appeal.  As discussed 
below, the appellant has withdrawn his appeal.  The request 
for a hearing is also withdrawn.

The appellant also initiated appeals of the March 2006 rating 
decision assigning and the July 2007 rating decision 
continuing his initial rating for post traumatic stress 
disorder, and a February 2006 rating decision denying service 
connection for a right hip disability, and denying reopening 
of claims for a left knee, left hip and degenerative disc 
disorders.  Statements of the Case were issued in August and 
October 2008.  The appellant did not respond with timely 
Substantive Appeals.  These issues are not before the Board.


FINDING OF FACT

The appellant has withdrawn his appeal seeking service 
connection for arteriosclerotic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 16, 2009, the appellant sent a letter by fax 
indicating that he withdrew his appeal.  As discussed in the 
Introduction, the only appeal pending was for service 
connection for arteriosclerotic heart disease.  VA regulation 
provides for the withdrawal of an appeal to the Board by the 
submission of a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2008); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).

As of April 16, 2009, the Board had not yet issued a final 
decision on this case, therefore the appellant's withdrawal 
of this issue is valid.  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal of the appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 
2008).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal should be dismissed.  
38 U.S.C.A. § 7105(d).

ORDER

The appeal for service connection for arteriosclerotic heart 
disease is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


